                                                                              FILED IN OPEN COURT
                                                                              ON     lll~bJ\8' S~
                                                                                   ~tr,rlstrlct~~ Jr., Clerk
                                                                                   Eastem Olstrfct of NC
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:17-CR-147-1-FL

 UNITED STATES OF AMERICA                    )
                                             )
           v.                                )
                                             )                       ORDER
 STACEY TREMAINE JOHNSON                     )



       This matter comes now before this Court on oral motion of the United States, by ahd

through the United States Attorney for the Eastern District of North Carolina, to allow the transfer

of custody of the exhibits described to Lonnie Waddell of the Wilmington Police Department

(Federal Bureau of Investigation Task Force Officer).

       IT IS HEREBY ORDERED that the following exhibits admitted into evidence on

November 20, 2018 be transferred to Lonnie Waddell to be retained in his custody until this case

is completed, including any matters on appeal:

                Gov't. Exhibit No.:                          Description of the Evidence:

                       29                                    12 bindles of heroin


       SO ORDERED this the 20th day of November, 2018.



                                              Louise W. Flanagan
                                              United States District Judge




                                                 1
SO ACKNOWLEDGED:




Tobin W. Lathan, Assistant U.S. Attorney




                                           2
